OPINION OF THE COURT
Per Curiam.
The above-named attorney was admitted to practice by this Court on February 17, 1984 and is currently in good standing. He has submitted an affidavit requesting that this Court accept his resignation from the practice of law in New York State. His affidavit states that he was admitted to practice law in the State of Maine where he has practiced law since 1984 and that he seeks to resign because he no longer wishes to maintain his *105attorney registration in New York State. There are no complaints pending against him.
We grant the application and direct that his name be removed from the roll of attorneys.
Denman, P. J., Green, Pine, Lawton and Fallon, JJ., concur.
Resignation accepted, and name stricken from roll of attorneys.